[Cite as In re A.T., 2017-Ohio-5821.]
                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO




IN RE: A.T., a minor child                     :   APPEAL NOS. C-160597
                                                              C-160598
                                               :              C-160599
                                                   TRIAL NOS. 15-7432
                                               :              15-7433
                                                             15-7434
                                               :
                                                      O P I N I O N.




Appeals From: Hamilton County Juvenile Court

Judgments Appealed From Are: Appeals Dismissed

Date of Judgment Entry on Appeal: July 14, 2017

Joseph P. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs Nessler,
Assistant Public Defender, for Defendant-Appellant.
                       OHIO FIRST DISTRICT COURT OF APPEALS

ZAYAS, Judge.

      {¶1}      A.T., a minor child, appeals from the juvenile court’s entries adopting

the magistrate’s decisions adjudicating him delinquent and committing him to the

permanent custody of the Ohio Department of Youth Services. Because the trial

court’s entries are not final orders, we dismiss his appeals for lack of jurisdiction.

                                     Background

      {¶2}      On October 5, 2015, A.T. was arrested during a traffic stop. The same

day, complaints were filed alleging that A.T. was delinquent of possession of drug

paraphernalia, possession of marijuana, and possession of heroin. On January 27,

2016, A.T. filed a motion to suppress, challenging the search of his person during the

traffic stop.   A magistrate heard the motion on March 8, 2016.            After hearing

testimony, the magistrate overruled the motion, and the matter proceeded

immediately to trial. Following the trial, the magistrate adjudicated A.T. delinquent

of each of the above offenses. A.T. timely filed a motion to set aside the magistrate’s

orders and objections to the magistrate’s decisions. The trial court overruled the

objections and adopted the magistrate’s decisions on the motion to suppress and the

adjudications of delinquency.

      {¶3}      As to the heroin possession charge, the trial court’s entry stated, “Upon

review, the Decision of the Magistrate is adopted. Continue for disposition * * *.

Transcript is reviewed. Argument heard. The objection is denied.” In a separate

entry following the magistrate’s disposition on this charge, the trial court stated,

“After independent review, the Magistrate’s Decision and Order in this matter * * * is

hereby approved and adopted as the Judgment of this Court.” As to the other two

charges, the trial court’s entries both stated, “Upon review, the Decision of the




                                            2
                       OHIO FIRST DISTRICT COURT OF APPEALS

Magistrate is adopted. * * * Transcript is reviewed. Argument heard. The objection

is denied.” A.T. timely appealed from these three entries.

                         This Court Lacks Jurisdiction

      {¶4}     Our jurisdiction is limited to the review of final orders.            Ohio

Constitution, Article IV, Section 3(B)(2); R.C. 2505.02 and 2505.03. If an order is not

final, we lack jurisdiction and must dismiss the appeal. State v. Daniels, 1st Dist.

Hamilton No. C-140242, 2014-Ohio-5160, ¶ 5, citing Whitacre-Merrell Co. v. Geupel

Constr. Co., 29 Ohio St.2d 184, 186, 280 N.E.2d 922 (1971).

      {¶5}     A juvenile court’s adjudication of delinquency is “[a]n order that

affects a substantial right in an action that in effect determines the action and

prevents a judgment.” See R.C. 2505.02(B)(1). See In re Cox, 11th Dist. Ashtabula

No. 2004-A-0057, 2005-Ohio-3899, ¶ 28; In re N.C., 2d Dist. Clark No. 09CA0023,

2009-Ohio-4603, ¶ 12-15.

      {¶6}     However, Juv.R. 40(D)(4)(e) provides that “[a] court that adopts,

rejects, or modifies a magistrate’s decision shall also enter a judgment * * *.”

(Emphasis added.) In a line of cases interpreting Civ.R. 53, we have held that a

magistrate’s decision does not become final “until the trial court reviews the

magistrate’s decision and (1) rules on any objections, (2) adopts, modifies, or rejects the

decision, and (3) enters a judgment that determines all the claims for relief in the action

or determines that there is no just reason for delay.” Alexander v. LJF Mgt., Inc., 1st

Dist. Hamilton No. C-090091, 2010-Ohio-2763, ¶ 12. See Roberts v. Skaggs, 176 Ohio

App.3d 251, 2008-Ohio-1954, 891 N.E.2d 827, ¶ 4 (1st Dist.); Yantek v. Coach

Builders Ltd., 1st Dist. Hamilton No. C-060601, 2007-Ohio-5126, ¶ 14. Because the

corollary Rule of Juvenile Procedure, Juv.R. 40, contains language identical to Civ.R.




                                            3
                       OHIO FIRST DISTRICT COURT OF APPEALS

53, we hold that the requirements outlined in our Civ.R. 53 jurisprudence are equally

applicable to juvenile court entries regarding magistrate’s decisions under Juv.R. 40.

      {¶7}     None of the trial court’s entries in this case fulfilled these

requirements. While the trial court reviewed the magistrate’s decisions, ruled on

A.T.’s objections, and adopted the magistrate’s decisions, the trial court did not enter

judgments that determined all the claims for relief in the action. “[T]he entry should

‘clearly and finally dispose of the dispute between the parties,’ ” and contain “ ‘a

statement of the relief to which the parties are entitled’ [that] is ‘definite enough to

be susceptible to further enforcement and provide sufficient information to enable

the parties to understand the outcome of the case’ * * *.” Alexander at ¶ 13, quoting

Millies v. Millies, 47 Ohio St.2d 43, 44, 350 N.E.2d 675, (1976), fn. 2, and Champion

Contracting & Constr. Co. Inc. v. Valley Post No. 5563, 9th Dist. Medina No.

03CA0092-M, 2004-Ohio-3406, ¶ 18.

      {¶8}     The Tenth District faced a similar circumstance in In re D.P., 10th

Dist. Franklin Nos. 06AP-179, 06AP-180 and 06AP-181, 2006-Ohio-5098. There,

following a magistrate’s decision, the trial court’s entries stated:

       The Court adopts the magistrate’s decision and approves same * * *

       and enters the same as a matter of record, and includes same as the

       Court’s judgment herein. The Court further finds there is no error of

       law or other defect on the face of the magistrate’s decision. The Court

       incorporates by reference the attached magistrate’s decision and

       makes same the judgment of this Court.

Id. at ¶ 2. The defendant then filed objections, and in overruling them, the trial court

issued entries stating: “[T]he Court overrules the objection to the magistrate’s

decision * * * and upholds the decision of the magistrate * * *.” Id. at ¶ 3.




                                            4
                       OHIO FIRST DISTRICT COURT OF APPEALS

      {¶9}     The Tenth District, relying on the Fourth District’s decision in In re

Elliott, 4th Dist. Ross No. 97-CA-2313, 1998 WL 101351 (Mar. 5, 1998), found that

the “judgment entries merely adopted the magistrate’s decision and did not include

‘a clear pronouncement of the trial court’s judgment’ that expressed what appellant’s

‘responsibilities and obligations’ are. Thus, the trial court’s * * * judgment entries do

not constitute final appealable orders.” D.P. at ¶ 7, quoting Elliott at *2.

     {¶10}     Here, the trial court’s entries simply stated “[t]he objection is denied”;

“the Magistrate’s Decision and Order * * * is hereby approved and adopted as the

Judgment of this Court”; and “[u]pon review, the Decision of the Magistrate is

adopted. * * * The objection is denied.” The entries adopted the magistrate’s

decisions but contained no “clear pronouncement of the trial court’s judgment that

expressed what appellant’s responsibilities and obligations are.”              D.P. at ¶ 7.

Therefore, the entries failed to satisfy Juv.R. 40(D)(4)(e)’s requirement that the

court “also enter a judgment,” and they are not final, appealable orders.

                                     Conclusion

     {¶11}     Absent final appealable orders, we lack jurisdiction and these appeals

must be dismissed.

                                                                      Appeals dismissed.

MOCK, P.J., and DETERS, J., concur.

Please note:

       This court has recorded its own entry this date.




                                            5